Citation Nr: 0807722	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to disability rating higher than 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1972 to 
October 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  


FINDINGS OF FACT

1.  The veteran has Level I hearing loss in his right ear 
and, at worst, level IV hearing loss in his left ear, 
although it also was level I when most recently tested.  

2.  The veteran has a 10 percent rating for his tinnitus, the 
maximum rating authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic 
Code 6100 (2007).

2.  There is no legal basis for assigning a disability rating 
higher than 10 percent for the veteran's service-connected 
tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.87a, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Concerning his increased rating claims for bilateral hearing 
loss and tinnitus, review of the claims folder reveals 
compliance with the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The RO complied with the duty to 
notify by sending the veteran a VCAA letter in June 2005, 
before initially adjudicating his claims, the preferred 
sequence.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him of 
the information and evidence not of record that was necessary 
to substantiate the increased rating claims; (2) informing 
him of the information and evidence the VA would seek to 
provide; (3) informing him of the information and evidence he 
was expected to provide; and (4) requesting that he provide 
any evidence in his possession pertaining to his claims.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In addition, a subsequent April 2006 letter from the RO 
further advised the veteran of the disability rating and 
downstream effective date elements of his claims.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, some of the required VCAA notice was provided after the 
initial unfavorable August 2005 AOJ (i.e., RO) decision on 
his increased ratings claims.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified 
that VA can provide additional necessary notice subsequent to 
the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, although the RO provided additional VCAA notice in 
April 2006, it did not go back and readjudicate the claims by 
way of a subsequent SSOC.  So in essence, based on the above 
caselaw, the timing defect in the VCAA notice was not 
rectified because the RO did not go back and reconsider the 
claims after providing the additional VCAA notice.  But 
consider as well that the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  See, e.g., 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  Here, 
the veteran did not submit any additional pertinent evidence 
in response to the April 2006 VCAA notice letter.  Indeed, to 
the contrary, he indicated on his April 2006 VCAA notice 
response form that he had no other information or evidence to 
give VA to substantiate his claim, and therefore, that he 
wanted his claims decided as soon as possible.  So the 
absence of a subsequent SSOC after this additional VCAA 
notice, based on his response, is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication.  Medrano, 21 Vet. App. at 173.  It 
follows that a prejudicial error analysis by way of Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not 
warranted here.  

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his increased rating claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).



Concerning increased rating claims, the Court has found that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
notify the veteran that in order to support the claim:  
(1) the veteran must provide, or ask the RO to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;  
(2) if the Diagnostic Code under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the RO must provide at least 
general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from zero percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the RO to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 5-6 (U.S. Vet. App. January 30, 2008).

The April 2006 VCAA letter satisfies all of these 
requirements, except for the second requirement.  But, as 
will be explained, the veteran already has the highest 
possible rating for tinnitus - 10 percent, so failure to 
advise him of this is 
non-prejudicial, i.e., harmless error since there can be no 
higher rating.  


Also, the Board notes that the March 2006 SOC lists the 
criteria for obtaining a higher rating for the bilateral 
hearing loss, obviating the need for another VCAA notice 
letter to address these same requirements.  This is 
especially true since, as mentioned, the veteran stated in 
his April 2006 VCAA notice response that there was no further 
evidence to substantiate his claim.  Consequently, 
the Vazquez-Flores requirements have been met here.

As for the duty to assist, the RO has obtained the veteran's 
VA treatment records and the reports of his VA examinations 
to assess the severity of his disabilities.  Although he 
submitted personal statements, he did not identify any 
private medical evidence pertinent to his claims.  So the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The veteran filed claims in March 2005 for higher ratings for 
his hearing loss and tinnitus.  That is to say, his claims 
did not arise from a timely appeal of the initial ratings 
following the grant of service connection for these 
conditions.  As a result, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Court recently held that in determining 
the "present level" of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed (so in this 
case, March 2004) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2007).  

Analysis - Higher Rating for Bilateral Hearing Loss

The veteran contends he is entitled to an increased, i.e., 
compensable rating for his bilateral hearing loss.  He 
asserts his hearing has worsened to the point that he cannot 
hear high-pitched voices, must turn the TV volume up so loud 
it drives others out of the room, and that he has to guess 
what others are saying.  See his March 2005 claim, December 
2005 notice of disagreement (NOD) and March 2006 substantive 
appeal (VA Form 9).  It is important for him to understand, 
however, that the assignment of disability ratings for 
hearing impairment are derived by a mechanical - meaning 
nondiscretionary, application of the rating schedule to the 
numeric designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran's bilateral hearing loss is currently evaluated 
as noncompensable 
(zero percent disability rating) under Diagnostic Code 6100.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).



VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

The veteran had a VA audiology examination in October 2003.  
His  puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
20
60
70
LEFT

20
50
70
75

The average puretone threshold was 44 decibels in the right 
ear and 54 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 82 percent in the left ear.

Applying the results of that October 2003 VA examination to 
Table VI yield values of Level I hearing for his right ear 
and Level IV hearing for his left ear.  Applying these values 
to Table VII indicates his bilateral hearing loss is 
zero-percent disabling.  



The veteran more recently had another VA audiology 
examination in August 2005, and it appears the hearing in his 
left ear had slightly improved.  His puretone thresholds, in 
decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
20
55
65
LEFT

10
35
70
70

The average puretone threshold was 41 decibels in the right 
ear and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in each 
ear.

Applying the results of that August 2005 VA audiology 
examination to Table VI yields a value of Level I hearing for 
both ears.  Applying these values to Table VII indicates the 
veteran continues to have noncompensable (zero percent 
disabling) hearing loss.  

Consequently, the preponderance of the evidence is against 
the veteran's claim for a compensable disability rating for 
his bilateral hearing loss, in turn meaning there is no 
reasonable doubt to resolve in his favor  38 C.F.R. § 4.3.  
Simply stated, the results of his hearing evaluations, even 
using those from the October 2003 examination (which showed 
greater hearing loss in his left ear), do not provide an 
objective basis for granting a higher rating.  He also does 
not have the type of exceptional hearing impairment 
contemplated by 38 C.F.R. § 4.86(a) and (b), so this 
regulation does not apply.  

Analysis - Higher Rating for Tinnitus

The veteran believes his tinnitus is more than 10-percent 
disabling because there is a "constant and loud" ringing in 
his ears.  See his March 2005 claim, December 2005 notice of 
disagreement (NOD) and March 2006 substantive appeal (VA Form 
9).  

The veteran's recurrent tinnitus is currently evaluated as 10 
percent disabling under Diagnostic Code 6260.  

Prior to June 13, 2003, Diagnostic Code 6260 provided that 
recurrent tinnitus would be evaluated as 10 percent 
disabling.  VA's General Counsel interpreted this code as 
providing for a single 10 percent rating regardless of 
whether tinnitus was perceived in one ear or both.  
VAOPGCPREC 2-2003 (2003); 69 Fed. Reg. 25,178 (2004).  
Diagnostic Code 6260 was revised, effective June 13, 2003, to 
explicitly provide that only a single 10 percent evaluation 
is to be assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  In Smith v. 
Nicholson, 19 Vet. App. 63 (2005), the Court held that 
VAOPGCPREC 2-2003 was incorrect and that VA was obligated to 
provide separate 10 percent ratings when tinnitus was 
perceived in each ear.  The Court noted 38 C.F.R. § 4.25(b) 
(2005), which requires separate evaluations for each service-
connected disability arising from a single disease, unless 
otherwise provided.  VA appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court).  The Federal Circuit Court reversed 
the Veterans Court's decision in Smith and affirmed VA's 
long-standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10-percent rating for tinnitus, 
whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

In view of the Federal Circuit Court's ruling in Smith, the 
current version of Diagnostic Code 6260 authorizes only a 
single 10 percent disability rating for tinnitus, regardless 
of whether it is unilateral (affecting one ear) or bilateral 
(affecting both).  The veteran already has this highest 
possible 10 percent rating.  Therefore, his claim for a 
disability rating for tinnitus higher than 10 percent in each 
ear must be denied based on the current regulation.  And as 
the disposition of his claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether 
staged ratings are appropriate for either of the increased 
ratings claims on appeal.  Since, however, the veteran's 
symptoms have remained constant (at the maximum 10 percent 
level for tinnitus and noncompensable, zero-percent level for 
hearing loss) throughout the course of his pending appeal, a 
staged rating for either disability is unjustifiable.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration, for either of the increased ratings 
claims on appeal.  38 C.F.R. § 3.321(b)(1).  The Board finds 
no evidence that the veteran's disabilities markedly 
interfere with his ability to work, meaning above and beyond 
that contemplated by his schedular ratings (currently 10 
percent for his tinnitus).  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  In fact, his nonservice-
connected back and hypertension disorders have the most 
impact on his ability to work.  See his representative's 
January 2005 statement.  Furthermore, there is no evidence of 
any other exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest the veteran is not 
adequately compensated for his disabilities by the regular 
rating schedule.  All of his evaluation and treatment has 
been on an outpatient basis, not as an inpatient.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); and VAOPGCPREC 6-96.





ORDER

The claim for a compensable disability rating for bilateral 
hearing loss is denied.

The claim for a disability rating higher than 10 percent for 
tinnitus is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


